Exhibit 10.2

 

EXECUTION COPY

 

SECOND AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

SECOND AMENDMENT, dated as of June 30, 2011 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011 (the
“Existing Master Repurchase Agreement”), by and among Excel Mortgage
Servicing, Inc., a California corporation, with an address at 19500 Jamboree
Road #400, Irvine, California 92612, as a seller (“Excel”), AmeriHome Mortgage
Corporation, a Michigan corporation, with an address at 2141 W. Bristol Road,
Flint, Michigan 48507, as a seller (“AmeriHome”) (Excel and AmeriHome are
individually and collectively referred to herein as “Seller”), and Customers
Bank, a Pennsylvania state-chartered bank, with an address at 99 Bridge Street,
Phoenixville, Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

ARTICLE II
AMENDMENT

 

1.                                       The following definitions contained in
Section 1 (Definitions) of the Existing Master Repurchase Agreement are hereby
deleted and replaced in their entirety by the following:

 

“LIBOR” means, as of any day, the rate per annum (rounded upward, if necessary
to the nearest 1/16th of 1%) obtained by dividing (1) one-month interest period
London Interbank Offered Rate fixed by the British Bankers Association for
United States dollar deposits in the London interbank market at approximately
11:00 a.m. London, England time (or as soon thereafter as practicable) on such
day as determined by the Buyer for such day from any broker, quoting service or
commonly available source utilized by the Buyer by (2) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against

 

--------------------------------------------------------------------------------


 

“Eurocurrency Liabilities” as specified in Regulation D (or against any other
applicable category of liabilities) on such date to any member bank of the
Federal Reserve System.  Notwithstanding any provision above, the practice of
rounding to determine LIBOR may be discontinued at any time in the Lender’s sole
discretion.

 

“Pricing Rate” means LIBOR plus:

 

(1)                                  3.5% with respect to Transactions from the
Purchase Date to thirty (30) days from the Purchase Date;

 

(2)                                  4.5% with respect to Transactions from the
thirty-first (31st) day to the forty-fifth (45th) day from the Purchase Date;

 

(3)                                  5.5% with respect to Transactions from the
forty-sixth (46th) day to the seventy-fifth (75th) day from the Purchase Date;

 

(4)                                  6.5% with respect to Transactions from the
seventy-sixth (76th) day to the ninetieth (90th) day from the Purchase Date;

 

(5)                                  the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

The Pricing Rate shall change in accordance with LIBOR.

 

“Purchase Price” means on each Purchase Date, the price at which Mortgage Loans
are transferred by Seller to Buyer.  The Purchase Price Percentage shall be
applied against the lesser of the Note amount or the Take-out Purchase Price (if
applicable) of the Mortgage Loan to determine the Purchase Price.

 

“Repurchase Date” means the date on which Seller is to repurchase the Mortgage
Loans from Buyer provided that in no event shall the Repurchase Date be in
excess of ninety (90) days after the Purchase Date.

 

“Termination Date” means June 29, 2012 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

2.                                       The following definitions are hereby
added to Section 1 (Definitions) of the Existing Master Repurchase Agreement:

 

“Average Outstanding Balance” has the meaning provided in Section 3(o) hereof.

 

2

--------------------------------------------------------------------------------


 

“Current Assets” means the sum of the following items from the Seller’s balance
sheet:  cash, cash equivalent, accounts receivable, inventory, marketable
securities, prepaid expenses, and other assets that can be converted to cash in
less than one year.

 

“Current Liabilities” means the sum of all money owed by Seller and due within
one year as listed on the Seller’s balance sheet.

 

“Current Ratio” means the Current Assets divided by the Current Liabilities.

 

“Take-out Purchase Price” means the amount the Take-out Investor will pay the
Seller for a Mortgage Loan.

 

3.                                       Section 3(g) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(g)                                 On the Repurchase Date, Seller shall pay to
Buyer a fee of One Hundred and 00/100 Dollars ($100.00) per loan for the first
fifty (50) Mortgage Loans purchased pursuant to this Agreement in any calendar
month.  Such fee shall be reduced to Ninety and 00/100 Dollars ($90.00) starting
with the fifty-first (51st) Mortgage Loan purchased pursuant to this Agreement
in any calendar year.

 

4.                                       Section 3(l) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(l)                                     If the Repurchase Date for a Mortgage
Loan occurs later than forty-five (45) days from the Purchase Date, Seller shall
pay Buyer an administrative fee of Two Hundred and 00/100 Dollars ($200.00) for
such Mortgage Loan, and an additional administrative fee of Two Hundred and
00/100 Dollars ($200.00) if such Mortgage Loan is not repurchased by Seller
during each additional thirty (30) day period.  Such payment shall be
immediately due upon reaching the end of each period.  In the event the
Repurchase Price is paid down to One Hundred and 00/100 Dollars ($100.00) or
less remaining on the balance due, the administration fee shall, thereafter,
cease.

 

5.                                       Section 3(o) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(o)                                 On a monthly basis and on the Termination
Date, Buyer shall determine the average monthly utilization during the preceding
month (or with respect to the Termination Date, during the period from the date
through which the last non-utilization fee calculation has been made to the
Termination Date by Seller) by dividing (a) the sum of the Purchase Prices,
outstanding on each day during such period, by (b) the number of days in such
period (the “Average Outstanding Balance”).  If

 

3

--------------------------------------------------------------------------------


 

the Average Outstanding Balance determined for any period as a percentage of the
Maximum Aggregate Purchase Price (the “Utilization Percentage”) is less than
fifty percent (50%), Seller shall pay to Buyer, within one (1) Business Day
after receiving notice from Buyer of the amount thereof, a non-utilization fee
equal to the product of (i) 0.50%, times (ii) the Maximum Aggregate Purchase
Price minus the Average Outstanding Balance, (iii) divided by 360,
(iv) multiplied by the number of days in the applicable month (the
“Non-Utilization Fee”).  The fee shall be prorated for the month of the
Termination Date, if the Termination Date does not occur on the last day of such
month.  If the Utilization Percentage in any period is greater than or equal to
fifty percent (50%) or the funding volume is greater than two and one quarter
(2.25) times the Maximum Aggregate Purchase Price in any period, Buyer shall not
be paid a Non-Utilization Fee for that period.  All payments shall be made to
Buyer in dollars, in immediately available funds, without deduction, setoff or
counterclaim by the twentieth (20th) day of such month.  Buyer may not net such
Non-Utilization Fee from the proceeds of any Purchase Price due to Seller.

 

6.                                       Section 3(p) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(p)                                 In the event the Repurchase Date does not
occur within forty-five (45) days of the Purchase Date for any Mortgage Loan,
Seller must immediately pay Buyer an amount equal to not less than ten percent
(10%) of the Repurchase Price.  In the event the Repurchase Date does not occur
within sixty (60) days of the Purchase Date, Seller must immediately pay Buyer
an additional amount equal to not less than ten percent (10%) of the Repurchase
Price.  In the event the Repurchase Date does not occur within seventy-five (75)
days of the Purchase Date, Seller must immediately pay Buyer an additional
amount equal to not less than ten percent (10%) of the Repurchase Price.  In the
event the Repurchase Date does not occur within ninety (90) days of the Purchase
Date, Seller must immediately pay Buyer the amount necessary to reduce the
Repurchase Price to One Hundred and 00/100 Dollars.

 

7.                                       The following is hereby added as new
Section 3(r) to the Existing Master Repurchase Agreement:

 

(r)                                    On a monthly basis the Buyer shall
determine the Average Outstanding Balance during the preceding month.  If the
Average Outstanding Balance is greater than Twenty Million and 00/100 Dollars
($20,000,000) but less than or equal to Thirty Million and 00/100 Dollars
($30,000,000), Buyer shall pay Seller a Price Differential rebate equal to the
product of (i) such Average Outstanding Balance, times (ii) 25 basis points
(0.25%), divided by (iii) twelve (12).  If the Average Outstanding Balance is
greater than Thirty Million and 00/100 Dollars ($30,000,000), Buyer shall pay
Seller a Price Differential rebate equal to the product of (i) such Average
Outstanding Balance, times (ii) 37.5 basis points (0.375%), divided by
(iii) twelve (12).  Such rebate shall be paid by Buyer to Seller by the
twentieth (20th) day of the month of such calculation.

 

4

--------------------------------------------------------------------------------


 

8.                                       Section 6(k) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(k)                                  Minimum Maintenance Account Balance. 
Collectively, Seller shall maintain at Buyer at all times during the term of
this Agreement a Minimum Maintenance Account Balance of one percent (1%) of the
Maximum Average Purchase Price.  In the event Seller maintains a balance of two
percent (2%) of the Maximum Average Purchase Price in the account, the Purchase
Price Percentage shall be increased to one hundred percent (100%) during such
time the increased balance is maintained.

 

9.                                       Section 7(a)(1) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(a)(1)                    Minimum Adjusted Tangible Net Worth of Seller.  Permit
Excel’s Adjusted Tangible Net Worth as of the last day of any fiscal quarter to
be less than Six Million Five Hundred Thousand and 00/100 Dollars ($6,500,000)
or the highest amount required to maintain a mortgage license in any
jurisdiction where Seller is licensed to originate mortgage loans, whichever is
higher.  Permit AmeriHome’s Adjusted Tangible Net Worth as of the last day of
any fiscal quarter to be less than Two Million Four Hundred Thousand and 00/100
Dollars ($2,400,000) or the highest amount required to maintain a mortgage
license in any jurisdiction where Seller is licensed to originate mortgage
loans, whichever is higher.

 

10.                                 Section 7(a)(4) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(a)(4)                    Maximum Funding Capacity to Adjusted Tangible Net
Worth Ratio.  Permit the aggregate (Excel and AmeriHome combined) Maximum
Funding Capacity to aggregate (Excel and AmeriHome combined) Adjusted Tangible
Net Worth ratio to be greater than 18 to 1 at any time.

 

11.                                 The following is hereby added as new
Section 7(a)(5) to the Existing Master Repurchase Agreement:

 

(a)(5)                    Minimum Current Ratio.  Permit its Current Ratio as of
the last day of any fiscal quarter to be less than 1 to 1.

 

5

--------------------------------------------------------------------------------


 

12.                                 Section 10(l) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(l)                                     Reimbursement.  Seller shall reimburse
Buyer for attorneys’ fees and expenses incurred by Buyer to prepare and
negotiate the terms of the Purchase Documents.  In addition, all sums reasonably
expended by Buyer in connection with the exercise of any right or remedy
provided for herein shall be and remain Seller’s obligation (unless and to the
extent that Seller is the prevailing party in any dispute, claim or action
relating thereto).  Seller agrees to pay, with interest at the Default Rate to
the extent that an Event of Default has occurred, the reasonable out-of-pocket
expenses and reasonable attorneys’ fees incurred by Buyer in connection with the
preparation, negotiation, enforcement (including any waivers), administration
and amendment of the Purchase Documents (regardless of whether a Transaction is
entered into hereunder), the taking of any action, including legal action,
required or permitted to be taken by Buyer pursuant thereto, any “due diligence”
or loan agent reviews conducted by Buyer or on its behalf or by refinancing or
restructuring in the nature of a “workout.”  Seller shall reimburse Buyer for
all third party expenses, including overnight delivery charges, Buyer incurs to
send mortgage loan documents, including the Note, to Take-Out Investors.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

ARTICLE IV
MISCELLANEOUS

 

1.                                       Ratification.  Except as expressly
affected by the provisions hereof, the Existing Master Repurchase Agreement, as
amended, shall remain in full force and effect in accordance with its terms and
ratified and confirmed by the parties hereto.  On and after the date hereof,
each reference in the Existing Master Repurchase Agreement to “the Agreement”,
“hereunder”, “herein” or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

2.                                       Limited Scope.  This Amendment is
specific to the circumstances described above and does not imply any future
amendment or waiver of rights of the Buyer and the Seller under the Existing
Master Repurchase Agreement.

 

3.                                       Severability.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6

--------------------------------------------------------------------------------


 

4.                                       Caption.  The captions in the Amendment
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

5.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute but one and the
same instrument.

 

6.                                       Applicable Law.  THIS AMENDMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

By:

 

 

By:

 

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

 

 

ATTEST:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

Secretary

 

Title:

 

 

 

 

 

 

 

 

 

ATTEST:

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

Secretary

 

Title:

 

 

Signature Page to Second Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------